Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 28 September 2022, in which claims 1, 5-8, 15, 16 have been amended, claims 2-4, 10-12 have been cancelled, and new claims 20, 21 have been added, is acknowledged.
Claims 1, 5-9, 15, 16, 20, 21 are pending in the instant application.
Claims 7, 9 are withdrawn as being drawn to a nonelected invention or to a nonelected species. 
Claims 1, 5-6, 8, 15, 16, 20, 21 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2022 is acknowledged and considered. 
Response to arguments of 28 September 2022
In view of Applicant’s amendment of 28 September 2022, all the rejections and objection to claims 2-4, 10-12 are herein withdrawn. Claims 2-4, 10-12 have been cancelled.
In view of Applicant’s amendment of 28 September 2022, the objection to claims 7, 9 are herein withdrawn. The status identifiers have been corrected.
In view of Applicant’s amendment of 28 September 2022, the rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is herein withdrawn. Independent claim 1 has been amended to recite enantiomers and diastereomers of the compounds listed.
In view of Applicant’s amendment of 28 September 2022, the rejection of claims 1, 5, 6, 8, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has removed broad/narrow recitations from independent claim 1.
Applicant’s arguments (Remarks of 28 September 2022, pages 10, 11) against the rejection of claims 1, 5, 6, 8, 15 and 16 under 35 U.S.C. 103 over Huang and Li, in view of Gopal, have been considered.
Applicant attacks each reference individually and argues (page 10, last paragraph) that Li is silent as to what JAK inhibitors may be useful in combination with the instant PI3K inhibitors. 
Applicant argues (page 11, first paragraph) that Huang does not teach that instant compound 7 can be used to treat follicular lymphoma, and it is simply incorrect that the compounds of Li and Huang are useful for the same purpose.
Applicant argues (page 11, second paragraph) that Gopal is unrelated to any compound of the claims and fails to provide suggestion to combine a JAK inhibitor with a PI3K inhibitor.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is made over the combined teachings of Li, Huang and Gopal.
In response to the argument that Li is silent as to what JAK inhibitors may be useful in combination with the instant PI3K inhibitors, the examiner’s position is that Li provides the motivation to combine the instant PI3K inhibitors with a JAK inhibitor in a method of treating a disease such as lymphoma/B cell lymphoma, with reasonable expectation of success.
In response to the argument that Huang does not teach that compound 7 treats follicular lymphoma, Huang actually teaches a method of treating cancer such as, for example, lymphoma ([747], line 7, also claim 71) in a patient in need thereof comprising administering to said patient a JAK 1 inhibitor compound Example 1 ([0268], page 9), which is instant compound 7, Applicant’s elected species. Thus, Huang clearly teaches that instant compound 7 is effective to treat lymphoma and provides the motivation to use said compound to treat subtypes of lymphoma with a reasonable expectation of success.
In response to Applicant’s argument that it is simply incorrect that the compounds of Li and Huang are useful for the same purpose, Huang teaches the compound 7 is effective to treat lymphoma, and Li teaches that the compounds of the invention, such as instant compound 32, are effective to treat B cell lymphoma. Thus, the compounds taught by Li and Huang are useful for the same purpose, treatment of lymphoma/subtypes of lymphoma.
In response to the argument (page 11, second paragraph) that Gopal is unrelated to any compound of the claims and fails to provide suggestion to combine a JAK inhibitor with a PI3K inhibitor, the rejection is made over the combination of teachings of different references: Li teaches that JAK1 inhibitors can be used in combination with PI3K inhibitors for treatment of PI3K-associated diseases, such as, for example, lymphoma/B cell lymphoma, and Gopal is used for the teaching that PI3K inhibition with small organic molecule therapeutic agents is effective to treat indolent non-Hodgkin’s lymphoma including follicular lymphoma, small lymphocytic lymphoma, marginal zone lymphoma, lymphoplasmacytic lymphoma with or without Waldenstrom’s macroglobulemia, which are diseases of the instant claims.
Applicant argues (page 12- page 13, first paragraph) that the combination of JAK inhibitors with PI3K inhibitors resulted in unexpected synergistic results (Specification Example F, Fig. 2A, 2B). 
In response, the examiner acknowledges data in Example F, Specification, which shows that IL10 makes DLBCL cells resistant to PI3K inhibition, but that this resistance can be First Named Inventor Peggy A. Scherle Attorney's Docket No.: 20443-0340001 / INCY0163-Serial No. 14/680,659 001Filed April 7, 2015Page 13 of 15unexpectedly reversed by JAK1 blockade (see FIG. 2B). In particular, addition of IL10 resulted in a lower % inhibition by compound 28 in a cellular proliferation assay in Pfeiffer (DLBCL) cells. This reduction in % inhibition in the presence of IL10 was reversed by addition of Compound 7 (FIG. 2B) (a selective JAK1 inhibitor), showing the synergy between PI3K inhibition with compound 28 and JAK1 inhibition with compound 7. 
The examiner also acknowledges Example I (Specification, page 51) showing that, when Pfeiffer cells were treated with Compound 28 in the presence or absence of IL-10, the potency of Compound 28 was reduced approximately 10-fold from an IC50 of 0.67 M without IL10 to an IC50 of 6.36 M with the addition of IL-10. Addition of a selective JAK1 inhibitor, Compound 16 (of instant claims 1 and 19), reversed this effect and actually increased the potency of Compound 28 approximately 50-fold to an IC50 of 0.035 M (Table, page 52). Compound 16 had no effect alone having an IC50 of more than 1 M. 
Thus, based on the results in the Specification, a combination of a PI3K inhibitor which is Compound 28, with a JAK1 inhibitor which is Compound 7, or Compound 16, provides an unexpectedly synergistic effect on % inhibition in a DLBCL cell line. 
However, the instant claims have been examined to the extent they read on Applicant’s elected species, namely compound 7 as the JAK1 inhibitor; and one of 4 diastereoisomers of compound 32 (Specification, page 21), namely (R)-4-(3-((S)-1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl)-5-chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one, as the species of PI3Kinhibitorto be used in the method of treating lymphoma.
The Specification contains no data regarding unexpected synergistic results with this combination. Further, synergy for one combination cannot be extrapolated to other combinations of different chemical compounds.
As discussed with Mr. Evan Davey (see interview summary of 3 November 2022), should Applicant present additional data in the format of a Declaration under 37 CFR 1.132, showing some unexpected results in treating lymphoma with the instant elected species, a combination of compound 7 and compound 32, such data will be considered and may advance prosecution. In the absence of such data, claims 1, 5, 6, 8, 15 and 16 stay rejected under 35 U.S.C. 103 over Huang and Li, in view of Gopal. A modified rejection is made below, based on Applicant’s amendment of 28 September 2022.

Applicant’s arguments (Remarks of 28 September 2022, pages 11-12) against the rejection of claims 1, 5-6, 8, 15, 16 under 35 U.S.C. 103 over NCT01905813, in view of Li and Gopal, have been considered.
Applicant refers to an affidavit or declaration filed in the prior application. Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.
As discussed with Mr. Evan Davey (see interview summary of 3 November 2022), Applicant is required to submit the relevant Declaration under 1.130(a). 
The rejection of claims 1, 5-6, 8, 15, 16 under 35 U.S.C. 103 over NCT01905813 and Gopal, is herein maintained.

On 28 September 2022, Applicant has filed a terminal disclaimer against U.S. patents 10,064,866 and 10,675,284. As a result, the rejection of claims 1, 5-6, 8, 15, 16 on the ground of nonstatutory obviousness-type double patenting over claims 1, 5, 7, 15-20, 29-31 of U.S. Patent 10,064,866; and over claims 1-15 of U.S. Patent 10,675,284, in view of Huang, are herein withdrawn.
Applicant’s arguments (Remarks of 28 September 2022, pages 13-15) against the rejection of claims 1, 5-6, 8, 15, 16 on the ground of nonstatutory obviousness-type double patenting over claims of U.S. Patent 9,464,088, in view of Li; over claims of US 8,765,734, in view of Li; over claims of U.S. Patent 9,707,233, in view of Huang; over claims of U.S. Patent 9,199,982, in view of Huang; and over claims of U.S. Patent 9,730,939, in view of Huang, have been considered. For reasons similar to those presented above (related to the rejection of the claims under 35 U.S.C. 103 over Huang and Li, in view of Gopal), and in the absence of some unexpected results with the instant elected species/combination, these rejections are herein maintained and a modified rejection is made below, based on Applicant’s amendment of 28 September 2022.
Claims 1, 5-6, 8, 15, 16, 20, 21 have been examined to the extent they read on the elected species, namely follicular lymphoma as the specific disease to be treated; and compound 7 (Specification, page 10)
    PNG
    media_image1.png
    424
    587
    media_image1.png
    Greyscale
as the JAK1 inhibitor; 
and one of 4 diastereoisomers of compound 32 (Specification, page 21) 

    PNG
    media_image2.png
    213
    358
    media_image2.png
    Greyscale
, namely (R)-4-(3-((S)-1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl)-5-chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one, as the species of PI3Kinhibitorto be used in the method (see reply filed on 5 January 2022), and the following objections are rejections are made below.
Claims Objection
Claim 1 is objected due to the following reason: the text “comprising administering to said patient: (a) an inhibitor of JAK1; and (b) an inhibitor of PI3K;” could read -- comprising administering to said patient a synergistic combination of (a) an inhibitor of JAK1; and (b) an inhibitor of PI3K;[…]--. The suggestion is based on Applicant’s own Specification, which shows that the mixture of (a) an inhibitor of JAK1 and (b) an inhibitor of PI3K is synergistic in treating diffuse large B-cell lymphoma.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 15, 16, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2011/0224190, cited in IDS) and Li et al. (US 2013/0059835, published 7 March 2013, cited in IDS), in view of Gopal et al. (N Engl J Med 2014, 370 (11), 1008-1018, published on line 22 January 2014, cited in PTO-892 of 28 March 2022).
Huang (US 2011/0224190) teaches a method of treating cancer such as, for example, lymphoma ([747], line 7, also claim 71) in a patient in need thereof comprising administering to said patient a JAK 1 and/or JAK 2 inhibitor compound Example 1 ([0268], page 9)

    PNG
    media_image3.png
    438
    252
    media_image3.png
    Greyscale
, which is the instant elected species and is a compound of instant claims 1, 5.
Huang also teaches (claim 50) adipic acid salt of the compound above, as in instant claim 6, as being a JAK1 and/or JAK2 inhibitor, useful to treat JAK1-associated diseases such as, for example, lymphoma.
Huang does not teach a method of treating lymphoma, or a subtype of lymphoma which is follicular lymphoma (instant elected species),  with a combination of (a) JAK inhibitor {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile or its adipic acid salt, and (b) an inhibitor of PI3K which is 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4- d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one, or an enantiomer thereof or a pharmaceutically acceptable salt thereof.

Li (US 2013/0059835) teaches a method of treating a disease related to the activity of PI3Ks, such as, for example, B cell lymphoma ([0576], also claim 66), comprising administering to the patient a PI3K inhibitor such as a compound selected from Examples 345-348 (pages 186-189, [1308]-[1323]) enantiomers of 
    PNG
    media_image4.png
    228
    176
    media_image4.png
    Greyscale
 , which are compounds of instant claims 1, 8.
Li teaches (Table 10, page 201) that compounds 345-348 are potent PI3K inhibitors, which have anti-proliferation activity (page 202, Table 11, compounds 346, 347) in a Pfeiffer cell proliferation assay (diffuse large B-cell lymphoma).
Importantly, Li teaches [0583] that one or more additional pharmaceutical agents such as, for example, JAK1 or JAK2 kinase inhibitors can be used in combination with the compounds of the present invention for treatment of PI3K-associated diseases, disorders or conditions. The one or more additional pharmaceutical agents can be administered to a patient simultaneously or sequentially, as in instant claims 15, 16.
Li does not specifically teach a method of treating lymphoma, or a subtype of lymphoma which is follicular lymphoma (instant elected species), with a combination of a PI3K inhibitor which is a compound of Examples 345-348 above and a JAK 1or/and 2 inhibitor which is {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile or a pharmaceutically acceptable salt thereof.

Gopal (N Engl J Med 2014, 370 (11), 1008-1018) teaches (Abstract, under Results) that PI3K inhibition with a small organic molecule therapeutic agent is effective to treat indolent non-Hodgkin’s lymphoma including follicular lymphoma, small lymphocytic lymphoma, marginal zone lymphoma, lymphoplasmacytic lymphoma with or without Waldenstrom’s macroglobulemia, which are diseases of the instant claims.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine a PI3K inhibitor such as a compound selected from Examples 345-348 taught by Li, and a JAK1/2 inhibitor such as compound{1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile or its adipic acid salt  taught by Huang, and use the combination to treat B-cell lymphoma, and the different subtypes of B cell lymphoma,  in a patient in need thereof. The person of ordinary skill in the art would have been motivated to combine a PI3K inhibitor such as a compound 345-348 (Li) and a JAK1/2 inhibitor such as compound {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile (Huang), because PI3K inhibitors such as compound 345-348 were taught by Li to be effective to treat B-cell lymphoma, alone or in combination with an additional therapeutic agent such as a JAK1/2 kinase inhibitor,  administered simultaneously or sequentially, and JAK1/2 inhibitors such as {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile were taught by Huang to be effective to treat lymphoma. Therefore, the person of ordinary skill in the art would have combined a compound 345-348 (Li) and a JAK1 inhibitor such as compound Example 1(Huang), with the expectation that the resulting composition will be useful for the same purpose, treating B-cell lymphoma, or the different subtypes of B cell lymphoma. One of ordinary skill in the art would have reasonably expected that combining two anti-cancer agents, useful for the same purpose, treating lymphoma, will result in a combination useful for treating lymphoma. At least additive effects against B cell lymphoma are expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
	Further, the person of ordinary skill in the art would used said combination to treat follicular lymphoma (instant elected species), because Gopal teaches that PI3K inhibition is effective to treat subtypes of B cell lymphoma such as indolent non-Hodgkin’s lymphoma including follicular lymphoma. Thus, the person of ordinary skill in the art would have combined a compound 345-348 (Li) and a JAK1 inhibitor such as compound Example 1(Huang), with the expectation that the resulting composition will be effective to treat a subtype of B-cell lymphoma such as follicular lymphoma.
 	Further, the person of ordinary skill in the art would have administered said combination in a method of treating other subtypes of B cell lymphoma, specifically indolent non-Hodgkin’s lymphoma including small lymphocytic lymphoma, marginal zone lymphoma, lymphoplasmacytic lymphoma with or without Waldenstrom’s macroglobulemia, which are diseases successfully treated by inhibition of PI3KGopal, with the expectation that the resulting combination will result in therapeutic effect.
As such, claims 1, 5-6, 8, 15, 16, 20, 21 are rejected as prima facie obvious.

Claims 1, 5-6, 8, 15, 16, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01905813 (updated 12 December 2013, Clinical trials.gov archive, <https://clinicaltrials.gov/archive/NCT01905813/2013_12_13> accessed 23 March 2022, cited in PTO-892), in view of Li et al. (US 2013/0059835, published 7 March 2013, cited in IDS) and Gopal et al. (N Engl J Med 2014, 370 (11), 1008-1018, published on line 22 January 2014, cited in PTO-892 of 28 March 2022).
NCT01905813 (of 13 December 2013) teaches a method of treating lymphoid malignancies of B-cell origin (see Inclusion criteria) including any non-Hodgkin’s lymphoma, with a PI3K inhibitor INCB040093, which is 
    PNG
    media_image5.png
    335
    325
    media_image5.png
    Greyscale
, in combination with INCB039110, which is 
    PNG
    media_image3.png
    438
    252
    media_image3.png
    Greyscale
 (page 1, under Brief summary).
NCT01905813 does not teach a method of treating a non-Hodgkin’s lymphoma which is follicular lymphoma with a combination of INCB039110 and a PI3K inhibitor which is 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo [3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one or an enantiomer thereof.

Li (US 2013/0059835) teaches a method of treating B cell lymphoma (Pfeiffer cell assay Table 11, page 202) with PI3K inhibitors compounds 345, 347, which are compounds of instant claims 1, 8.
Li teaches (Table 10, page 201) that compounds 345-348 are potent PI3K inhibitors.
Gopal (N Engl J Med 2014, 370 (11), 1008-1018) teaches (Abstract, under Results) that PI3K inhibition with a small organic molecule therapeutic agent is effective to treat indolent non-Hodgkin’s lymphoma including follicular lymphoma, small lymphocytic lymphoma, marginal zone lymphoma, lymphoplasmacytic lymphoma with or without Waldenstrom’s macroglobulemia, which are diseases of the instant claims.

It would have been obvious to a person of ordinary skill in the art to replace PI3K inhibitor INCB040093 with another PI3K inhibitor such as a compound 345-348 taught by Li, in a combination taught by NCT01905813, and use the resulting combination to treat B cell lymphoma, or subtypes of B cell lymphoma in a patient in need thereof. The person of ordinary skill in the art would have been motivated to replace PI3K inhibitor INCB040093 with another PI3K inhibitor, because PI3K inhibitors are expected to be effective to treat B cell lymphoma, as taught by Li. The person of ordinary skill in the art would have been motivated to use the combination of a PI3K inhibitor compound 345-348 (Li) and INCB039110 in a patient suffering from a B cell non-Hodgkin’s lymphoma, because NCT01905813 teaches that a similar combination is used to treat any B-cell malignancy/ any non-Hodgkin’s lymphoma. 
 	Further, the person of ordinary skill in the art would have used said combination to treat follicular lymphoma (instant elected species), because Gopal teaches that PI3K inhibition is effective to treat subtypes of B cell lymphoma such as indolent non-Hodgkin’s lymphoma including follicular lymphoma. Thus, the person of ordinary skill in the art would have used a combination of a PI3K inhibitor compound 345-348 (Li) and a JAK1 inhibitor INCB039110, with the expectation that the resulting composition will be effective to treat a subtype of B-cell non-Hodgkin’s lymphoma such as follicular lymphoma.
 	Further, the person of ordinary skill in the art would have administered said combination in a method of treating other subtypes of B cell lymphoma, specifically indolent non-Hodgkin’s lymphoma including small lymphocytic lymphoma, marginal zone lymphoma, lymphoplasmacytic lymphoma with or without Waldenstrom’s macroglobulemia, which are diseases successfully treated by inhibition of PI3KGopal, with the expectation that the resulting combination will result in therapeutic effect.
As such, claims 1, 5-6, 8, 15, 16, 20, 21 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-6, 8, 15, 16, 20, 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1-5, 10, 32 of U.S. Patent 9,464,088 (cited in IDS), in view of Li (US 2013/0059835, cited in IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-5, 10, 32 of U.S. Patent 9,464,088 renders obvious instant claims.
Claims 1-5, 10, 32 of U.S. Patent 9,464,088 are drawn to a method of treating a disease such as lymphoma with {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile.
Li (US 2013/0059835) teaches a method of treating a disease related to the activity of PI3Ks, such as, for example, B cell lymphoma ([0576], also claim 66), comprising administering to the patient a PI3K inhibitor such as a compound selected from Examples 345-348 (pages 186-189, [1308]-[1323]) enantiomers of 
    PNG
    media_image4.png
    228
    176
    media_image4.png
    Greyscale
 , which are compounds of instant claims 1, 8.
Importantly, Li teaches [0583] that one or more additional pharmaceutical agents such as, for example, JAK1 or JAK2 kinase inhibitors can be used in combination with the compounds of the present invention for treatment of PI3K-associated diseases, disorders or conditions. The one or more additional pharmaceutical agents can be administered to a patient simultaneously or sequentially, as in instant claims 15, 16.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-5, 10, 32 of U.S. Patent 9,464,088 and Li, to arrive at the instantly claimed method. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer a combination of {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile and a PI3K inhibitor compound Examples 345-348 taught by Li to a patient in need thereof, to treat B-cell lymphoma, or a subtype of B cell lypmhoma such as follicular lymphoma because claims 1-5, 10, 32 of U.S. Patent 9,464,088 teach that {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile is effective to treat lymphoma, and Li teaches that PI3K inhibitors show efficacy in treatment of B-cell lymphoma.
Thus, the person of ordinary skill in the art would have combined {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile and a PI3K inhibitor compound Examples 345-348 (Li), and used the resulting combination to treat B cell lymphoma, and the different subtypes of B cell lymphoma, such as follicular lymphoma, with the expectation that the resulting combination will have therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat lymphoma, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
As such, the instant claims are rendered obvious by claims 1-5, 10, 32 of U.S. Patent 9,464,088.

Claims 1, 5-6, 8, 15, 16, 20, 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims at least over claims 1-12 of US 8,765,734 (cited in IDS), in view of Li (US 2013/0059835, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-12 of US 8,765,734 render obvious instant claims.
Claims 1-12 of US 8,765,734 are drawn to a compound which is {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile. The Specification of U.S. Patent 8,765,734 teaches that {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile  is a JAK 1 inhibitor effective to treat, for example, lymphoma.
Li (US 2013/0059835) teaches a method of treating a disease related to the activity of PI3Ks, such as, for example, B cell lymphoma ([0576], also claim 66), comprising administering to the patient a PI3K inhibitor such as a compound selected from Examples 345-348 (pages 186-189, [1308]-[1323]) enantiomers of 
    PNG
    media_image4.png
    228
    176
    media_image4.png
    Greyscale
 , which are compounds of instant claims 1, 8.
Importantly, Li teaches [0583] that one or more additional pharmaceutical agents such as, for example, JAK1 or JAK2 kinase inhibitors can be used in combination with the compounds of the present invention for treatment of PI3K-associated diseases, disorders or conditions. The one or more additional pharmaceutical agents can be administered to a patient simultaneously or sequentially, as in instant claims 15, 16.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-12 of US 8,765,734 and Li, to arrive at the instantly claimed method. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer a combination of {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile and a PI3K inhibitor compound Examples 345-348 taught by Li to a patient in need thereof, to treat B-cell lymphoma, or a subtype of B cell lypmhoma such as follicular lymphoma because claims 1-12 of US 8,765,734 teach {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile, the Specification of US 8,765,734 teaches that {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile is effective to treat lymphoma, and Li teaches that PI3K inhibitors show efficacy in treatment of B-cell lymphoma.
Thus, the person of ordinary skill in the art would have combined {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile and a PI3K inhibitor compound Examples 345-348 (Li), and would have used the resulting combination to treat B cell lymphoma, and the different subtypes of B cell lymphoma, such as follicular lymphoma, with the expectation that the resulting combination will have therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat lymphoma, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
As such, the instant claims are rendered obvious by claims 1-12 of US 8,765,734.

Claims 1, 5-6, 8, 15, 16, 20, 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1-6, 8-12, 14 of U.S. Patent 9,707,233 (cited in PTO-892 of 28 March 2022), in view of Huang et al. (US 2011/0224190, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because a method of claims 1-6, 8-12, 14 of U.S. Patent 9,707,233 renders obvious instant claims.
Claims 1-6, 8-12, 14 of U.S. Patent 9,707,233 are drawn to a method of inhibiting the activity of PI3K kinase, or to a method of treating a disease associated with abnormal expression or activity of a PI3K kinase, such as B cell lymphoma, with 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one or a salt thereof or an enantiomer thereof (claims 2-5, 9-12).
Huang (US 2011/0224190) teaches a method of treating lymphoma ([747], line 7, also claim 71) in a patient in need thereof comprising administering to said patient a JAK 1 and/or JAK 2 inhibitor compound Example 1 ([0268], page 9)

    PNG
    media_image3.png
    438
    252
    media_image3.png
    Greyscale
, which is the instant elected species and is a compound of instant claims 1, 5.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-6, 8-12, 14 of U.S. Patent 9,707,233 and Huang, to arrive at the instantly claimed method. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer a combination of 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one and a JAK1 inhibitor {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile (Huang) to a patient in need thereof, to treat B-cell lymphoma, or a subtype of B cell lymphoma, because claims  1-6, 8-12, 14 of U.S. Patent 9,707,233 teach that 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one or its salt or its enantiomer is effective to treat B cell lymphoma, and Huang teaches that JAK1 inhibitors show efficacy in treatment of lymphoma.
Thus, the person of ordinary skill in the art would have combined 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one or its salt or its enantiomer and a JAK1 inhibitor {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile, and used the resulting combination to treat B cell lymphoma, and the different subtypes of B cell lymphoma such as follicular lymphoma, with the expectation that the resulting combination will have therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat lymphoma, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
As such, the instant claims are rendered obvious by claims 1-6, 8-12, 14 of U.S. Patent 9,707,233. 

Claims 1, 5-6, 8, 15, 16, 20, 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent 9,199,982 (cited in IDS), in view of Huang et al. (US 2011/0224190, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent 9,199,982 render obvious instant claims.
Claims 1-15 of U.S. Patent 9,199,982 are drawn to a compound which is 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one or a salt thereof or an enantiomer thereof; the Specification of U.S. Patent 9,199,982 teaches that 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one  is effective in a method of inhibiting the activity of PI3K kinase, or to treat a disease associated with abnormal expression or activity of a PI3K kinase, such as B cell lymphoma.
Huang (US 2011/0224190) teaches a method of treating lymphoma ([747], line 7, also claim 71) in a patient in need thereof comprising administering to said patient a JAK 1 and/or JAK 2 inhibitor compound Example 1 ([0268], page 9)

    PNG
    media_image3.png
    438
    252
    media_image3.png
    Greyscale
, which is the instant elected species and is a compound of instant claims 1, 5.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-15 of U.S. Patent 9,199,982 and Huang, to arrive at the instantly claimed method. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer a combination of 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one and a JAK1 inhibitor {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile (Huang) to a patient in need thereof, to treat B-cell lymphoma, or a subtype of B cell lymphoma, because claims 1-15 of U.S. Patent 9,199,982 teaches 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one; the Specification U.S. Patent 9,199,982 teaches that said compound is effective to treat B cell lymphoma, and Huang teaches that JAK1 inhibitors show efficacy in treatment of lymphoma.
Thus, the person of ordinary skill in the art would have combined 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one or its salt or its enantiomer and a JAK1 inhibitor {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile, and used the resulting combination to treat B cell lymphoma, and the different subtypes of B cell lymphoma such as follicular lymphoma, with the expectation that the resulting combination will have therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat lymphoma, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
As such, the instant claims are rendered obvious by claims  1-15 of U.S. Patent 9,199,982.
For similar reasons, claims 1, 5-6, 8, 15, 16, 20, 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent 9,730,939 (cited in PTO-892 of 28 March 2022), in view of Huang et al. (US 2011/0224190, cited in IDS).
Conclusion
Claims 1, 5-6, 8, 15, 16, 20, 21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627